OPINION
By MATTHEWS, J.
This is an appeal on questions of law from a judgment of the Court of Common Pleas of Hamilton County, in favor of the city ol Cincinnati, in an action by a pedestrian, claiming damages resulting from injuries claimed to have been sustained by reason oí an alleged defect in a public sidewalk. The jury returned a verdict for the defendant, and judgment was rendered on that verdict.
The plaintiff requested eight special charges and the defendant requested five. The court gave three of those requested by the plaintiff and tour requested by the defendant.
The appellant claims that the court erred in refusing to give five special charges
An examination of the special charges given by the court relating to the duties of the parties discloses that the charges so given fairly and accurately state the law on the subject and cover all the points contained in the refused charges. We, therefore, find that the court did not err in refusing to give those charges.
Assuming that the refusal to give the special charges on the subject of damages, and that portion of the gen-oral charge withdrawing the issue of actual notice from the jury constituted errors, we would not be justified in reversing the judgment under the rule that if one issue is properly submitted to the jury, and a general verdict only is returned, prejudicial error does not appear as non constat that the verdict was returned on the issue correctly submitted. In this case we find that the issue of contributory negligence was properly submitted.
For these reasons, the judgment is affirmed.
ROSS, PJ, and HAMILTON, J, concur,